DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler (US2014/0061974) in view of Luce, et al. (US 8,355,815) and Veach (US 3,969,606).

	In reference to Claim 1, Tyler discloses an incremental forming machine (Title, Examiner interprets three-dimensional printers to satisfy the claim limitation of incremental forming machines) comprising: a fixture frame defining an opening for receiving a blank (Fig. 9, [0090]); and a heating element heats the tip to a selected temperature ([0081]).
	Tyler does not disclose (a) a robot system including end effectors disposed on opposite sides of the blank; (b) a stylus tool retained by each end effector includes a tip that engages the blank to change the blank as the stylus tool is moved in a programmed path by the robot system.
	Luce discloses (a) a robot system including end effectors disposed on opposite sides of the blank (2:21-35), (b) a tool retained by each end effector includes a tip that engages the blank to change the blank as the tool is moved in a programmed path by the robot system (2:21-35).
	It would have been obvious to one of ordinary skill in the art to complete the machine of Tyler by robotically moving tools on more than one side of a blank like Luce because it would have been a use of a known technique to improve a similar apparatus in the same way.  The prior art (Tyler) contained a base apparatus (three-dimensional printer) upon which the claimed invention can be seen as an improvement.  The prior art (Luce) contained a comparable apparatus (three-dimensional manufacturing apparatus) that has been improved in the same way (robotically moving more than one tool on more than one side of the blank) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (robotically moving more than one tool on more than one side of the blank) in the same way to the base apparatus and the results would have been predictable to one of ordinary skill in the art (a three dimensional print from more than one direction).

	It would have been obvious to one of ordinary skill in the art to complete the machine of Tyler by using a stylus like Veach because it would have been a use of a known technique to improve a similar apparatus in the same way.  The prior art (Tyler) contained a base apparatus (three-dimensional printer) upon which the claimed invention can be seen as an improvement.  The prior art (Veach) contained a comparable apparatus (medium transfer) that has been improved in the same way (heated stylus) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (heated stylus for medium transfer) in the same way to the base apparatus and the results would have been predictable to one of ordinary skill in the art (a more precise three dimensional print).

	In reference to Claim 2, modified Tyler discloses the machine of Claim 1, as described above.
	Veach discloses the tip further comprises: a ball; and a retained defining a concave recess that retains the ball, wherein the ball is rotatable within the retainer (Fig. 2, Items 18 (rotatable steel ball) and 16 (stylus)).
It would have been obvious to one of ordinary skill in the art to complete the machine of Tyler by using a stylus like Veach because it would have been a use of a known technique to improve a similar apparatus in the same way.  The prior art (Tyler) contained a base apparatus (three-dimensional printer) upon which the claimed invention can be seen as an improvement.  The prior art (Veach) contained a comparable apparatus (medium transfer) that has been improved in the same way (heated stylus shaped with a ball and recess) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (heated stylus for medium transfer) in the same way to the base apparatus and the results would have been predictable to one of ordinary skill in the art (a more precise three dimensional print).

In reference to Claim 3, modified Tyler discloses the machine of Claim 2, as described above.
	Veach discloses the ball is spherical and the concave recess is partially spherical and includes an opening at a distal end of the tip (Fig. 2, Items 18 (rotatable steel ball) and 16 (stylus)).
It would have been obvious to one of ordinary skill in the art to complete the machine of Tyler by using a stylus like Veach because it would have been a use of a known technique to improve a similar apparatus in the same way.  The prior art (Tyler) contained a base apparatus (three-dimensional printer) upon which the claimed invention can be seen as an improvement.  The prior art (Veach) contained a comparable apparatus (medium transfer) that has been improved in the same way (heated stylus shaped with a ball and recess) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (heated stylus for medium transfer) in the same way to the base apparatus and the results would have been predictable to one of ordinary skill in the art (a more precise three dimensional print).

In reference to Claim 4, modified Tyler discloses the machine of Claim 2, as described above.
	Veach discloses the ball and retainer are internally heated by eddy currents generated by an induction heating coil (1:60-68).
It would have been obvious to one of ordinary skill in the art to complete the machine of Tyler by using a stylus like Veach because it would have been a use of a known technique to improve a similar apparatus in the same way.  The prior art (Tyler) contained a base apparatus (three-dimensional printer) upon which the claimed invention can be seen as an improvement.  The prior art (Veach) contained a comparable apparatus (medium transfer) that has been improved in the same way (heated stylus using a heating coil) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement 

In reference to Claim 5, modified Tyler discloses the machine of Claim 2, as described above.
	Veach discloses the ball and retainer are heated by a resistance heating element (1:60-68).
It would have been obvious to one of ordinary skill in the art to complete the machine of Tyler by using a stylus like Veach because it would have been a use of a known technique to improve a similar apparatus in the same way.  The prior art (Tyler) contained a base apparatus (three-dimensional printer) upon which the claimed invention can be seen as an improvement.  The prior art (Veach) contained a comparable apparatus (medium transfer) that has been improved in the same way (heated stylus using a heating coil) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (heated stylus for medium transfer) in the same way to the base apparatus and the results would have been predictable to one of ordinary skill in the art (a more precise three dimensional print with heated material).

In reference to Claim 10, Tyler discloses an incremental forming machine (Title, Examiner interprets three-dimensional printers to satisfy the claim limitation of incremental forming machines) comprising: a fixture frame defining an opening for receiving a blank (Fig. 9, [0090]); 
Tyler does not disclose (a) a robot system including an end effector disposed on a side of the blank; and (b) a stylus tool retained by the end effector, wherein the stylus tool includes a retainer defining a concave recess that retains a ball that rotates within the retainer as the ball engages the blank to change the blank as the stylus tool is moved in a programmed path by the robot system.
Luce discloses (a) a robot system including an end effector disposed on a side of the blank; (b) as the tool is moved in a programmed path by the robot system (2:21-35).
	It would have been obvious to one of ordinary skill in the art to complete the machine of Tyler by robotically moving tools on more than one side of a blank like Luce because it would have been a use of a known technique to improve a similar apparatus in the same way.  The prior art (Tyler) contained a base apparatus (three-dimensional printer) upon which the claimed invention can be seen as an improvement.  The prior art (Luce) contained a comparable apparatus (three-dimensional manufacturing apparatus) that has been improved in the same way (robotically moving more than one tool on more than one side of the blank) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (robotically moving more than one tool on more than one side of the blank) in the same way to the base apparatus and the results would have been predictable to one of ordinary skill in the art (a three dimensional print from more than one direction).
Veach discloses (b) a stylus tool retained by the end effector, wherein the stylus tool includes a retainer defining a concave recess that retains a ball that rotates within the retainer as the ball engages 
	It would have been obvious to one of ordinary skill in the art to complete the machine of Tyler by using a stylus like Veach because it would have been a use of a known technique to improve a similar apparatus in the same way.  The prior art (Tyler) contained a base apparatus (three-dimensional printer) upon which the claimed invention can be seen as an improvement.  The prior art (Veach) contained a comparable apparatus (medium transfer) that has been improved in the same way (heated stylus) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (heated stylus for medium transfer) in the same way to the base apparatus and the results would have been predictable to one of ordinary skill in the art (a more precise three dimensional print).


Allowable Subject Matter
s 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose a sheath as claimed and explained in the Remarks dated September 28, 2020.

Response to Arguments
Applicant’s arguments, see Pre-Brief Conference, filed September 28, 2020, with respect to the rejection(s) of Claims 1-10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Tyler (US2914/0061974) in view of Veach (US 3,969,606) and Luce, et al. (US 8,355,815).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KELSEY C. GRACE
Examiner
Art Unit 1742



/KELSEY C GRACE/Examiner, Art Unit 1742